Exhibit 10.37

OPTION AGREEMENT

This Option Agreement, dated                         , 2006, is between 3200
Walnut LL, LLC, a Delaware limited liability company (“Seller”) and Array
BioPharma Inc., a Delaware corporation (“Optionee”).

RECITALS

A.                                   Seller owns certain real property that is
described in Exhibit A attached hereto and made a part hereof (the “Property”).

B.                                     Optionee desires to acquire an option to
purchase the Property from Seller, and Seller desires to grant Optionee such
option, in accordance with the terms and conditions set forth herein.

AGREEMENT

In consideration of the foregoing, and the mutual covenants contained herein,
the receipt and sufficiency of which are hereby acknowledged, Seller and
Optionee hereby agree as follows:


1.                                       GRANT OF OPTION.  SELLER HEREBY GRANTS
TO OPTIONEE AN EXCLUSIVE OPTION TO PURCHASE THE PROPERTY (THE “OPTION”) ON THE
TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THE PURCHASE AND SALE AGREEMENT
THAT IS ATTACHED HERETO AS EXHIBIT B AND MADE A PART HEREOF (THE “PSA”).


A.                                       OPTION PAYMENT.  AS CONSIDERATION FOR
THE OPTION, OPTIONEE SHALL PAY TO SELLER $1,000.00 IN IMMEDIATELY AVAILABLE
FUNDS (THE “OPTION PAYMENT”).  THE OPTION PAYMENT SHALL BE FULLY EARNED ON THE
EXECUTION HEREOF AND SHALL BE NON-REFUNDABLE AND SHALL BE APPLIED TO THE
PURCHASE PRICE OF THE PROPERTY AS SET FORTH IN THE PSA.


B.                                      TERM OF OPTION.  THE TERM OF THE OPTION
(THE “OPTION PERIOD”) SHALL COMMENCE ON THE DATE HEREOF AND SHALL EXPIRE ON JULY
7, 2006.


C.                                       EXERCISE OF OPTION.  OPTIONEE MAY ELECT
TO EXERCISE THE OPTION AT ANY TIME DURING THE OPTION PERIOD BY DELIVERING TO
SELLER THE EXECUTED PSA.


D.                                      ASSIGNMENT.  OPTIONEE SHALL NOT ASSIGN,
TRANSFER OR CONVEY ITS INTEREST IN THE OPTION OR THIS OPTION AGREEMENT WITHOUT
SELLER’S PRIOR WRITTEN CONSENT, WHICH MAY BE WITHHELD IN SELLER’S SOLE AND
ABSOLUTE DISCRETION; PROVIDED, HOWEVER, THAT OPTIONEE MAY, UPON PRIOR WRITTEN
NOTICE TO SELLER, ASSIGN THIS OPTION AGREEMENT TO BIOMED REALTY, L.P., ON
CONDITION THAT, AT LEAST TWO (2) BUSINESS DAYS PRIOR TO SUCH ASSIGNMENT,
OPTIONEE SHALL DELIVER TO SELLER DRAFTS OF THE ASSIGNMENT AND ASSUMPTION
DOCUMENT FOR SELLER’S REASONABLE APPROVAL.


2.                                       NOTICES.  ALL NOTICES SHALL BE IN
WRITING SENT BY EITHER (I) NATIONALLY RECOGNIZED OVERNIGHT COURIER, (II)
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, OR (III) FACSIMILE;
ADDRESSED AS SET FORTH BELOW, OR TO SUCH OTHER PLACE AS EITHER PARTY MAY
DESIGNATE BY NOTICE:

1


--------------------------------------------------------------------------------


to Optionee at:                                                                
Array BioPharma Inc.

3200 Walnut Street

Boulder, Colorado 80301

Attn:  Michael Carruthers, CFO

Facsimile No.: (303) 381-6652

with a copy to:                                                                
Array BioPharma Inc.

3200 Walnut Street

Boulder, Colorado 80301

Attn:  General Counsel

Facsimile No.: (303) 386-1290

to Seller
at:                                                                                  
3200 WALNUT LL, LLC

c/o Investcorp Properties Limited

280 Park Avenue, 36th Floor

New York, NY 10017

Attn:  John Fraser

Facsimile No.:  (212) 983-7073

with a copy to:                                                                
Jacobs Chase Frick Kleinkopf & Kelley, LLC

1050 17th Street

Suite 1500

Denver, CO 80265

Attn:  Jill K. Rood, Esq.

Facsimile No.: (303) 685-4869

Notice shall be deemed received as follows:  if given by facsimile, then upon
receipt so long as the sending facsimile machine electronically confirms receipt
and a paper copy thereof is sent the same day by regular mail; if given by
overnight courier, then the business day after delivery to the overnight
courier; and if given by certified mail, then the third business day (excluding
the day of mailing) after mailing, provided that no notice of either party’s
change of address shall be effective until 15 days after the addressee’s actual
receipt thereof.

3.                                       No Recording.  This Option Agreement
shall not be recorded and any recording hereof shall cause this Option Agreement
to be null and void.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Seller and Optionee have executed this Option Agreement as
of                           , 2006.

 

SELLER:

 

 

 

3200 WALNUT LL, LLC, a Delaware limited
liability company

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

OPTIONEE:

 

 

 

ARRAY BIOPHARMA INC., a Delaware
corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3


--------------------------------------------------------------------------------


EXHIBIT A

The Property

Lot 1, Synergen Subdivision Filing No. 3, County of Boulder, State of Colorado.

A-1


--------------------------------------------------------------------------------


EXHIBIT B

PURCHASE AND SALE AGREEMENT

between

3200 WALNUT LL, LLC, as Seller

and

                                           , as Buyer

Dated                                            , 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE 1 - PURCHASE AND SALE

 

1

1.1

 

Purchase and Sale

 

1

1.2

 

Description of Property

 

1

ARTICLE 2 - PURCHASE PRICE AND PAYMENT

 

2

2.1

 

Purchase Price

 

2

2.2

 

Payment of Purchase Price

 

2

ARTICLE 3 - BUYER’S DUE DILIGENCE

 

2

3.1

 

Seller’s Deliveries

 

2

3.2

 

Buyer’s Duty to Investigate

 

4

3.3

 

Tenant Estoppels

 

7

3.4

 

Ongoing Operations

 

7

ARTICLE 4 - CLOSING

 

8

4.1

 

Manner of Closing; Closing Date

 

8

4.2

 

Inspection Deadline

 

8

4.3

 

Documents to Be Deposited into Escrow by Seller

 

8

4.4

 

Funds and Documents to Be Deposited into Escrow by Buyer

 

8

4.5

 

Buyer’s Closing Conditions

 

9

4.6

 

Seller’s Closing Conditions

 

9

4.7

 

Closing Costs

 

10

4.8

 

Prorations

 

11

ARTICLE 5 – INTENTIONALLY OMITTED

 

11

ARTICLE 6 - REPRESENTATIONS AND WARRANTIES

 

11

6.1

 

Seller’s Warranties

 

11

6.2

 

Buyer’s Warranties

 

12

ARTICLE 7 - BROKERAGE COMMISSIONS

 

13

ARTICLE 8 - RISK OF LOSS

 

13

8.1

 

Major Damage

 

13

8.2

 

Lesser Damage

 

14

ARTICLE 9 - BREACH

 

14

9.1

 

Liquidated Damages

 

14

9.2

 

Buyer’s Pre-Closing-Remedies

 

15

9.3

 

Post-Closing Remedies

 

15

ARTICLE 10 - GENERAL PROVISIONS

 

15

10.1

 

Assignment

 

15

10.2

 

Notices

 

15

10.3

 

Claims

 

16

10.4

 

Attorneys’ Fees

 

16

10.5

 

Time of the Essence

 

16

10.6

 

No Rights or Obligations to Third Parties

 

16

10.7

 

Review by Counsel

 

17

10.8

 

Effectiveness of Agreement; Facsimile and Counterpart Signatures

 

17

10.9

 

No Recording

 

17

10.10

 

  Business Day

 

17

10.11

 

  Miscellaneous

 

17

10.12

 

  Press Release

 

17

10.13

 

  Public Company Requirements

 

18

 

i


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”) is entered into as of
                      , 2006 (“Execution Date”), between 3200 WALNUT LL, LLC, a
Delaware limited liability company (“Seller”) and
                                      , a
                                          (“Buyer’’).

In consideration of the mutual covenants and conditions herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Seller and Buyer agree as follows:


1. - PURCHASE AND SALE


1.1                                 PURCHASE AND SALE.

At Closing (as defined in Section 4.1), Seller shall sell the Property (as
defined in Section 1.2) to Buyer and Buyer shall purchase the Property from
Seller, on the terms and conditions of this Agreement.


1.2                                 DESCRIPTION OF PROPERTY.

The “Property” shall consist of all of the following:


A.                                       THAT CERTAIN PARCEL OF LAND DESCRIBED
IN EXHIBIT A ATTACHED HERETO (“LAND”), TOGETHER WITH ALL OF THE IMPROVEMENTS AND
FIXTURES ON THE LAND, EXCLUSIVE OF IMPROVEMENTS AND FIXTURES OWNED BY TENANTS
UNDER THE LEASES, IF ANY, INCLUDING, WITHOUT LIMITATION, FOUR (4) BUILDINGS
CONTAINING APPROXIMATELY 143,900 RENTABLE SQUARE FEET (COLLECTIVELY, THE
“BUILDING”), AND ALL PRIVILEGES AND EASEMENTS APPURTENANT TO AND FOR THE BENEFIT
OF THE LAND, IF ANY;


B.                                      SELLER’S INTEREST IN AND TO ALL
ASSIGNABLE CONTRACTS, INCLUDING ANY PARKING AGREEMENTS, UTILITY CONTRACTS,
EQUIPMENT LEASES AND MAINTENANCE CONTRACTS, RELATING TO OPERATION AND
MAINTENANCE OF THE BUILDING, INCLUDING WITHOUT LIMITATION, THE CONTRACTS LISTED
IN EXHIBIT B ATTACHED HERETO (“CONTRACTS”);


C.                                       SELLER’S INTEREST IN ALL ASSIGNABLE
GOVERNMENTAL PERMITS, LICENSES, CERTIFICATES AND AUTHORIZATIONS RELATING TO THE
USE OR OPERATION OF THE LAND (“PERMITS”);


D.                                      SELLER’S INTEREST UNDER THOSE LEASES
AND/OR LICENSE AGREEMENTS AFFECTING THE PROPERTY, INCLUDING WITHOUT LIMITATION,
THOSE LISTED IN EXHIBIT C ATTACHED HERETO, TOGETHER WITH ALL RENT, INCOME AND
ALL PROCEEDS ARISING THEREFROM AND SECURITY AND OTHER DEPOSITS MADE BY THE
TENANTS THEREUNDER (“LEASES”);


E.                                       SELLER’S INTEREST, IF ANY, IN AND TO
ALL TANGIBLE PERSONAL PROPERTY NOW OR HEREAFTER LOCATED ON THE LAND, INCLUDING
WITHOUT LIMITATION: EQUIPMENT; MACHINERY; FURNITURE; ART WORK; FURNISHINGS;
OFFICE EQUIPMENT AND SUPPLIES, EXCLUDING CASH AND DEPOSITS, BONDS OR OTHER
SECURITY (“TANGIBLE PERSONAL PROPERTY”); AND

1


--------------------------------------------------------------------------------





F.                                         SELLER’S INTEREST, IF ANY, IN AND TO
ALL INTANGIBLE PERSONAL PROPERTY NOW OR HEREAFTER USED EXCLUSIVELY IN CONNECTION
WITH THE OPERATION, OWNERSHIP, MAINTENANCE, MANAGEMENT, OR OCCUPANCY OF THE LAND
(TO THE EXTENT ASSIGNABLE); THE PLANS AND SPECIFICATIONS FOR THE BUILDING (TO
THE EXTENT ASSIGNABLE); WARRANTIES, INDEMNITIES, APPLICATIONS, GOVERNMENTAL
PERMITS, APPROVALS, CERTIFICATES AND LICENSES (TO THE EXTENT APPLICABLE IN ANY
WAY TO THE LAND OR THE TANGIBLE PERSONAL PROPERTY AND ASSIGNABLE); AND INSURANCE
PROCEEDS AND CONDEMNATION AWARDS OR CLAIMS THERETO TO THE EXTENT REQUIRED TO BE
ASSIGNED TO BUYER HEREUNDER, EXCLUDING COMPUTER SOFTWARE AND ALL CONFIDENTIAL
AND PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY OF SELLER (“INTANGIBLE
PERSONAL PROPERTY”).


ARTICLE 2 - PURCHASE PRICE AND PAYMENT


2.1                                 PURCHASE PRICE.

Buyer shall pay as the purchase price for the Property the sum of Twenty-Eight
Million Five Hundred Thousand Dollars ($28,500,000) (“Purchase Price”).


2.2                                 PAYMENT OF PURCHASE PRICE.

The Purchase Price shall be paid as follows:


A.                                       WITHIN TWO (2) BUSINESS DAYS AFTER
BUYER’S EXECUTION OF THIS AGREEMENT, BUYER SHALL DELIVER TO THE TITLE COMPANY
(AS DEFINED IN SECTION 3.1) TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000)
(TOGETHER WITH INTEREST, “DEPOSIT”) TO BE HELD IN AN INTEREST-BEARING ESCROW
ACCOUNT (“ESCROW’’).  THE DEPOSIT SHALL BE NON-REFUNDABLE, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, AND SHALL BE CREDITED TO THE PURCHASE PRICE AT
CLOSING.


B.                                      AT CLOSING, BUYER SHALL PAY TO SELLER
THE BALANCE OF THE PURCHASE PRICE, SUBJECT TO ADJUSTMENT FOR THE DEPOSIT.


ARTICLE 3 - BUYER’S DUE DILIGENCE


3.1                                 SELLER’S DELIVERIES.


A.                                       SELLER SHALL ORDER, CAUSE TO BE
DELIVERED TO BUYER, AND/OR MAKE AVAILABLE TO BUYER AT SELLER’S PROPERTY
MANAGEMENT OFFICES, WITHIN TEN (10) DAYS FOLLOWING THE EXECUTION DATE
(COLLECTIVELY, “SELLER’S DELIVERIES”) (I) A CURRENT PRELIMINARY TITLE REPORT
(“PRELIMINARY REPORT”) ISSUED BY LAND AMERICA TITLE INSURANCE (“TITLE COMPANY”)
COMMITTING TO INSURE MERCHANTABLE TITLE IN BUYER PURSUANT TO AN ALTA 1992 FORM
OWNER’S TITLE INSURANCE POLICY, TOGETHER WITH COPIES OF ALL TITLE EXCEPTION
DOCUMENTS IN THE PRELIMINARY REPORT AND A TAX CERTIFICATE; (II) A COPY OF EACH
OF THE CONTRACTS AND LEASES,; AND (III) TO THE EXTENT THE FOLLOWING ARE IN
SELLER’S OR ITS PROPERTY MANAGER’S POSSESSION AND CONTROL: (A) A COPY OF EACH
ENVIRONMENTAL ASSESSMENT REPORT, STUDY OR SURVEY OR ANY MATERIAL DOCUMENT,
NOTICE OR CORRESPONDENCE DIRECTLY CONCERNING THE ENVIRONMENTAL CONDITION OF THE
PROPERTY, (B) RENT ROLLS, OPERATING STATEMENTS, TAX STATEMENTS, PROPERTY
MANAGEMENT RECORDS AND MAINTENANCE RECORDS FOR THE THREE (3) YEARS IMMEDIATELY
PRECEDING THIS AGREEMENT, (C) PLANS AND SPECIFICATIONS RELATING TO THE ORIGINAL
DEVELOPMENT OF THE PROPERTY, (D) COPIES OF ANY MATERIAL DOCUMENTS OR MATERIALS
RELATING TO ANY LITIGATION, INVESTIGATION, CONDEMNATION OR PROCEEDING OF ANY
KIND PENDING OR THREATENED AGAINST

2


--------------------------------------------------------------------------------





THE PROPERTY; AND (E) A COPY OF THE EXISTING SURVEY OF THE LAND (“EXISTING
SURVEY”).  AT BUYER’S REQUEST, SELLER SHALL ORDER AN UPDATE TO THE EXISTING
SURVEY OR A NEW SURVEY (“UPDATED SURVEY”).  SELLER SHALL REQUEST THAT THE
STANDARD, PREPRINTED EXCEPTIONS BE DELETED FROM THE TITLE POLICY AND SHALL
PROVIDE SUCH AFFIDAVITS AND OTHER DOCUMENTATION AS MAY BE REASONABLY REQUESTED
BY THE TITLE COMPANY TO DELETE SUCH EXCEPTIONS, SUBJECT TO SELLER’S REASONABLE
APPROVAL OF SAME.


B.                                      ON OR BEFORE THE DATE THAT IS FIVE (5)
DAYS FOLLOWING BUYER’S RECEIPT OF THE PRELIMINARY TITLE REPORT, COPIES OF ALL
TITLE EXCEPTION DOCUMENTS IN THE PRELIMINARY REPORT, AND (IF APPLICABLE THE
UPDATED SURVEY, AND IN ANY EVENT ON OR BEFORE THE INSPECTION DEADLINE (“TITLE
OBJECTION DATE “), BUYER SHALL GIVE SELLER WRITTEN NOTICE OF ANY EXCEPTIONS
REFLECTED IN THE PRELIMINARY REPORT (“TITLE EXCEPTIONS”) AND/OR ANY MATTERS
SHOWN ON THE EXISTING SURVEY (OR, IF APPLICABLE, THE UPDATED SURVEY) (“SURVEY
MATTERS”) THAT ARE OBJECTIONABLE TO BUYER, IN ITS SOLE AND ABSOLUTE DIRECTION
(COLLECTIVELY, “TITLE OBJECTIONS”).  WITHIN THREE (3) BUSINESS DAYS AFTER
RECEIVING BUYER’S NOTICE OF TITLE OBJECTIONS, SELLER MAY NOTIFY BUYER IN WRITING
WHETHER SELLER, IN ITS SOLE DISCRETION, WILL CAUSE, ON OR BEFORE THE CLOSING
DATE, THE REMOVAL OR OTHER RESOLUTION OF ANY TITLE EXCEPTION OR SURVEY MATTER
CONSTITUTING A TITLE OBJECTION; IF SELLER FAILS TO PROVIDE TIMELY NOTICE TO
BUYER, SELLER SHALL BE DEEMED TO HAVE ELECTED NOT TO CURE SUCH TITLE OBJECTION. 
IF SELLER ELECTS NOT TO REMOVE OR OTHERWISE RESOLVE A TITLE OBJECTION OR FAILS
TO PROVIDE TIMELY NOTICE THEREOF TO BUYER, BUYER MAY TERMINATE THIS AGREEMENT BY
DELIVERING WRITTEN NOTICE TO SELLER WITHIN TWO (2) DAYS AFTER RECEIVING SELLER’S
NOTICE ELECTING NOT TO REMOVE OR RESOLVE A TITLE OBJECTION (OR FAILING TO
RECEIVE SELLER’S TIMELY NOTICE), WHEREUPON THE PARTIES’ RESPECTIVE OBLIGATIONS
UNDER THIS AGREEMENT SHALL TERMINATE (EXCLUDING THOSE WHICH EXPRESSLY SURVIVE
CLOSING) AND BUYER SHALL RECEIVE A REFUND OF THE DEPOSIT.  IF BUYER FAILS TO
TIMELY PROVIDE SUCH NOTICE, BUYER’S TITLE OBJECTIONS SHALL BE DEEMED WAIVED BY
BUYER.  NOTWITHSTANDING THE FOREGOING, SELLER AGREES TO REMOVE ALL TITLE
OBJECTIONS CONSISTING OF LIENS OR ENCUMBRANCES THAT SECURE OBLIGATIONS FOR
SELLER’S BORROWED MONEY AND ANY EXCEPTIONS OR ENCUMBRANCES TO TITLE THAT ARE
CREATED BY OR THROUGH SELLER AFTER THE EXECUTION DATE.  SELLER MAY “REMOVE” A
TITLE OBJECTION BY CAUSING THE TITLE COMPANY TO PROVIDE, AT SELLER’S EXPENSE,
AFFIRMATIVE INSURANCE UNDER THE TITLE POLICY AGAINST LOSS ARISING FROM THE SAME
IN FORM REASONABLY ACCEPTABLE TO BUYER.


C.                                       IF, SUBSEQUENT TO THE EXPIRATION OF THE
TITLE OBJECTION DATE AND PRIOR TO CLOSING, BUYER NOTIFIES SELLER OF THE
EXISTENCE OF ANY ENCUMBRANCE, ENCROACHMENT, DEFECT IN OR OTHER MATTER MATERIALLY
AND ADVERSELY AFFECTING TITLE WHICH DOES NOT APPEAR ON THE PRELIMINARY REPORT,
BUT IS DISCLOSED IN AN UPDATE OF SUCH REPORT (A “SUBSEQUENT DEFECT”), SELLER
WILL USE SUCH EFFORTS AND WILL EXPEND SUCH AMOUNT AS IT MAY, IN ITS SOLE
JUDGMENT, DEEM APPROPRIATE TO REMOVE OR CURE SUCH SUBSEQUENT DEFECT OF TITLE
PRIOR TO CLOSING.  SELLER WILL HAVE NO OBLIGATION, HOWEVER, TO CURE ANY
SUBSEQUENT DEFECT; PROVIDED, HOWEVER, THAT, IN ACCORDANCE WITH THE FOREGOING
SUBSECTION (B), SELLER SHALL CONTINUE TO BE OBLIGATED TO REMOVE ALL LIENS OR
ENCUMBRANCES THAT SECURE OBLIGATIONS FOR SELLER’S BORROWED MONEY AND ANY
EXCEPTIONS OR ENCUMBRANCES TO TITLE THAT ARE CREATED BY OR THROUGH SELLER AFTER
THE EXECUTION DATE.  IF SELLER DOES NOT OR IS UNABLE TO SO REMOVE OR CURE ALL
SUBSEQUENT DEFECTS PRIOR TO CLOSING, BUYER MAY (I) WAIVE ALL SUCH UNCURED
SUBSEQUENT DEFECTS AND ACCEPT SUCH TITLE AS SELLER IS ABLE TO CONVEY AS OF
CLOSING WITHOUT AN ABATEMENT OF THE PURCHASE PRICE; OR (II) TERMINATE THIS
AGREEMENT, WHEREUPON THE PARTIES’ RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT
SHALL TERMINATE (EXCLUDING THOSE WHICH EXPRESSLY SURVIVE CLOSING) AND BUYER
SHALL RECEIVE A REFUND OF THE DEPOSIT.  NOTICE BY BUYER TO SELLER OF ANY
SUBSEQUENT DEFECT MUST BE GIVEN TO SELLER WITHIN TWO (2) BUSINESS DAYS OF THE
RECEIPT BY BUYER OF THE UPDATED TITLE REPORT THAT DISCLOSES THE SAME.  BUYER’S
FAILURE TO GIVE SELLER NOTICE OF

3


--------------------------------------------------------------------------------





ANY SUCH SUBSEQUENT DEFECT WITHIN SUCH PERIOD SHALL CONSTITUTE BUYER’S WAIVER OF
SUCH SUBSEQUENT DEFECT, AND SUCH SUBSEQUENT DEFECT SHALL BECOME A PERMITTED
EXCEPTION.


D.                                      THOSE TITLE EXCEPTIONS AND/OR SURVEY
MATTERS TO WHICH BUYER DOES NOT OBJECT OR WITH RESPECT TO WHICH BUYER HAS
WAIVED, OR IS DEEMED TO HAVE WAIVED, ANY SUCH OBJECTION, SHALL BE “PERMITTED
EXCEPTIONS.”  PERMITTED EXCEPTIONS SHALL ALSO INCLUDE ALL SUBSEQUENT LIENS OR
ENCUMBRANCES WHICH BUYER SHALL ACCEPT OR APPROVE AS PROVIDED IN THIS AGREEMENT,
ALL EXISTING LEASES, REAL PROPERTY TAXES AND ASSESSMENTS NOT YET DUE AND
PAYABLE, AND ALL LIENS OR ENCUMBRANCES WHICH ARE ATTRIBUTABLE TO THE ACTS OR
OMISSIONS OF AMGEN INC. OR ARRAY BIOPHARMA INC., OR PERSONS CLAIMING BY, THROUGH
OR UNDER EITHER OF THEM, INCLUDING WITHOUT LIMITATION ANY MECHANICS’ OR
MATERIALMEN’S LIENS.


E.                                       BUYER SHALL HAVE THE RIGHT TO REQUEST
FROM THE TITLE COMPANY THE BUYER’S ENDORSEMENTS.  AS USED HEREIN THE TERM
“BUYER’S ENDORSEMENTS” SHALL MEAN, TO THE EXTENT SUCH ENDORSEMENTS ARE AVAILABLE
UNDER THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED:  (1) OWNER’S
COMPREHENSIVE; (2) ACCESS; (3) SURVEY (ACCURACY OF SURVEY); (4) LOCATION (SURVEY
LEGAL MATCHES TITLE LEGAL); (5) SEPARATE TAX LOT; (6) SUBDIVISION MAP ACT;
(7) ZONING 3.1, WITH PARKING AND LOADING DOCKS; (8) MECHANIC’S LIEN;
(9) DELETION OF CREDITORS’ RIGHTS EXCEPTION; (10) ENDORSEMENT OVER ENVIRONMENTAL
PROTECTION LIENS; (11) UTILITIES ENDORSEMENT; AND (12) SUCH OTHER ENDORSEMENTS
AS BUYER MAY REQUIRE BEFORE THE TITLE OBJECTION DATE BASED ON ITS REVIEW OF THE
PRELIMINARY REPORT AND UPDATED SURVEY.  SATISFACTION OF ANY REQUIREMENTS IMPOSED
BY THE TITLE COMPANY IN CONNECTION WITH THE ISSUANCE OF THE BUYER’S ENDORSEMENTS
SHALL BE BUYER’S SOLE RESPONSIBILITY AND SHALL NOT BE A CONDITION TO OR IN ANY
WAY DELAY THE CLOSING.  BUYER SHALL BE RESPONSIBLE FOR THE COST OF THE BUYER’S
ENDORSEMENTS.


3.2                                 BUYER’S DUTY TO INVESTIGATE.


A.                                       IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE ACCESS AND DUE DILIGENCE AGREEMENT BETWEEN SELLER AND BUYER,
DATED MAY 23, 2006, BUYER AND ITS REPRESENTATIVES SHALL HAVE ACCESS TO THE
PROPERTY FOR BUYER’S DUE DILIGENCE AND INSPECTIONS OF THE PROPERTY.  SUCH ACCESS
AND DUE DILIGENCE AGREEMENT IS HEREBY INCORPORATED BY REFERENCE AND MADE A PART
HEREOF.


B.                                      BUYER ACKNOWLEDGES THAT IT HAS HAD OR
WILL HAVE THE OPPORTUNITY TO CONDUCT WHATEVER INSPECTION AND REVIEW OF THE
PROPERTY THAT BUYER DEEMS RELEVANT TO BUYER’S DECISION TO PURCHASE THE PROPERTY,
AND AGREES TO PURCHASE THE PROPERTY AS-IS.  ACCORDINGLY:

(I)                                     BUYER HEREBY ACKNOWLEDGES AND AGREES
THAT AS A MATERIAL INDUCEMENT TO SELLER TO EXECUTE AND ACCEPT THIS AGREEMENT AND
IN CONSIDERATION OF THE PERFORMANCE BY SELLER OF ITS DUTIES AND OBLIGATIONS
UNDER THIS AGREEMENT, THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE ON
AN “AS IS, WHERE IS” BASIS. EXCEPT AS PROVIDED IN SECTION 6.1 HEREOF, SELLER HAS
NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT, FUTURE OR OTHERWISE,
OF, AS TO, CONCERNING OR WITH

4


--------------------------------------------------------------------------------




RESPECT TO THE PROPERTY, INCLUDING WITHOUT LIMITATION:  (1) THE EXISTENCE OF
HAZARDOUS MATERIALS UPON THE LAND OR ANY PORTION THEREOF; (2) GEOLOGICAL
CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS,
WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL
OF WATER AND FAULTING; (3) WHETHER OR NOT AND THE EXTENT TO WHICH THE LAND OR
ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR UNDERGROUND), BODY OF
WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD; (4)
DRAINAGE; (5) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL
REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO
LANDSLIDES, OR THE SUFFICIENCY OF ANY UNDERSHORING; (6) USAGES OF ADJOINING
PROPERTIES; (7) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE,
LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTION, DURABILITY, STRUCTURAL
INTEGRITY, OPERATION, OR PHYSICAL OR FINANCIAL CONDITION OF THE PROPERTY OR ANY
PORTION THEREOF, OR ANY RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO THE
LAND OR ANY PART THEREOF INCLUDING, WITHOUT LIMITATION, WHETHER OR NOT THE
IMPROVEMENTS COMPLY WITH THE REQUIREMENTS OF THE AMERICANS WITH DISABILITIES ACT
AND RELATED REGULATIONS; (8) THE PRESENCE OF HAZARDOUS MATERIALS IN OR ON, UNDER
OR IN THE VICINITY OF THE PROPERTY; (9) THE SQUARE FOOTAGE OF THE LAND OR THE
IMPROVEMENTS; (10) IMPROVEMENTS AND INFRASTRUCTURE, IF ANY; (11) DEVELOPMENT
RIGHTS AND EXTRACTIONS; (12) WATER OR WATER RIGHTS; (13) THE DEVELOPMENT
POTENTIAL FOR THE PROPERTY; (14) THE ABILITY OF BUYER TO REZONE THE PROPERTY OR
CHANGE THE USE OF THE PROPERTY; (15) THE ABILITY OF BUYER TO ACQUIRE ADJACENT
PROPERTIES; (16) THE EXISTENCE AND POSSIBLE LOCATION OF ANY UNDERGROUND
UTILITIES; (17) THE EXISTENCE AND POSSIBLE LOCATION OF ANY ENCROACHMENTS; (18)
WHETHER THE IMPROVEMENTS WERE BUILT, IN WHOLE OR IN PART, IN COMPLIANCE WITH
APPLICABLE BUILDING CODES; (19) THE STATUS OF ANY LIFE-SAFETY SYSTEMS IN THE
IMPROVEMENTS; (20) THE CHARACTER OF THE NEIGHBORHOOD IN WHICH THE LAND IS
SITUATED; (21) THE CONDITION OR USE OF THE PROPERTY OR COMPLIANCE OF THE
PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL
ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES,
CODES OR OTHER SIMILAR LAWS; OR (22) THE MERCHANTABILITY OF THE PROPERTY OR
FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE (BUYER AFFIRMING THAT BUYER
HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT OR FURNISH THE PROPERTY
FOR ANY PARTICULAR PURPOSE, AND THAT SELLER MAKES NO WARRANTY THAT THE PROPERTY
IS FIT FOR ANY PARTICULAR PURPOSE).

(II)                                  BUYER ACKNOWLEDGES THAT AS OF THE
EXPIRATION OF ITS INSPECTION RIGHTS, BUYER SHALL HAVE COMPLETED ALL PHYSICAL AND
FINANCIAL EXAMINATIONS RELATING TO THE ACQUISITION OF THE PROPERTY HEREUNDER AND
WILL ACQUIRE THE SAME SOLELY ON THE BASIS OF SUCH EXAMINATIONS AND THE TITLE
INSURANCE PROTECTION FOR THE

5


--------------------------------------------------------------------------------




PROPERTY AFFORDED BY BUYER’S TITLE POLICY AND NOT ON ANY INFORMATION PROVIDED OR
TO BE PROVIDED BY SELLER.  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT ANY
INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED
FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS
AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION, EXCEPT AS PROVIDED IN
SECTION 6.1 AND EXCEPT AS PROVIDED IN THE DOCUMENTS DESCRIBED IN SECTION 4.3. 
SELLER SHALL NOT BE LIABLE FOR ANY FAILURE TO INVESTIGATE THE PROPERTY NOR SHALL
SELLER BE BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL ASSESSMENT REPORTS, OR OTHER
INFORMATION PERTAINING TO THE PROPERTY OR THE OPERATION THEREOF, FURNISHED BY
SELLER, OR BY ANY REAL ESTATE BROKER, AGENT, REPRESENTATIVE, EMPLOYEE, SERVANT
OR OTHER PERSON ACTING ON SELLER’S BEHALF.

(III)                               THE CLOSING OF THE PURCHASE OF THE PROPERTY
BY BUYER HEREUNDER SHALL BE CONCLUSIVE EVIDENCE THAT:  (1) BUYER HAS FULLY AND
COMPLETELY INSPECTED (OR HAS CAUSED TO BE FULLY AND COMPLETELY INSPECTED) THE
PROPERTY; AND (2) BUYER ACCEPTS THE PROPERTY AS BEING IN GOOD AND SATISFACTORY
CONDITION AND SUITABLE FOR BUYER’S PURPOSES.


C.                                       EXCEPT FOR CLAIMS FOR SELLER’S BREACH
OF REPRESENTATIONS AND WARRANTIES OF SELLER PROVIDED IN SECTION 6.1 BELOW, OR IN
THE DOCUMENTS EXECUTED AT THE CLOSING, BUYER FOR ITSELF AND ON BEHALF OF EACH OF
ITS SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASORS”) BY THIS GENERAL
RELEASE OF KNOWN AND UNKNOWN CLAIMS (THIS “RELEASE”) HEREBY IRREVOCABLY AND
UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES SELLER, 3200 WALNUT, LLC,  AND
THEIR RESPECTIVE MEMBERS, MANAGERS, EMPLOYEES, AGENTS AND AFFILIATES
(COLLECTIVELY, THE “RELEASEES”) AND EACH OF THEM, FROM AND AGAINST ANY AND ALL
CLAIMS OF ANY KIND OR NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED WHICH ANY OF THE
RELEASORS NOW HAVE, OWN, HOLD OR CLAIM TO HAVE HAD, OWNED OR HELD, AGAINST ANY
OF THE RELEASEES ARISING FROM, BASED UPON OR RELATED TO, WHETHER DIRECTLY OR
INDIRECTLY, ANY FACTS, MATTERS, CIRCUMSTANCES, CONDITIONS OR DEFECTS (WHETHER
PATENT OR LATENT) OF ALL OR ANY KINDS, RELATED TO, ARISING FROM, OR BASED UPON,
WHETHER DIRECTLY OR INDIRECTLY, THE PROPERTY, INCLUDING WITHOUT LIMITATION
(I) THE PHYSICAL CONDITION, QUALITY AND STATE OF REPAIR OF THE PROPERTY
CONVEYED; (II) ANY LATENT OR PATENT DEFECT AFFECTING THE PROPERTY CONVEYED,
(III) THE PRESENCE OF HAZARDOUS MATERIALS IN, ON, ABOUT OR UNDER THE PROPERTY OR
WHICH HAVE MIGRATED FROM ADJACENT LANDS TO THE PROPERTY OR FROM THE PROPERTY TO
ADJACENT LANDS, AND (IV) ANY CLAIMS ARISING OUT OF ALLEGED CONSTRUCTION
DEFECTS.  THE FOREGOING RELEASE SHALL BE EFFECTIVE AS OF THE CLOSING, AND SHALL
SURVIVE CLOSING.

 

 

 

 

 

Seller’s initials

 

 

Buyer’s initials

 

 

6


--------------------------------------------------------------------------------





D.                                      ON OR BEFORE THE INSPECTION DEADLINE,
BUYER SHALL NOTIFY SELLER AS TO WHICH CONTRACTS BUYER WILL ASSUME AND WHICH
CONTRACTS SHALL BE TERMINATED BY SELLER IN BUYER’S SOLE DISCRETION.  BUYER WILL
ASSUME THE OBLIGATIONS ARISING FROM AND AFTER THE CLOSING DATE UNDER THOSE
CONTRACTS WHICH BUYER HAS ELECTED TO ASSUME.  SELLER SHALL TERMINATE AT CLOSING
ALL CONTRACTS THAT ARE NOT SO ASSUMED.  SELLER SHALL TERMINATE AT CLOSING, AND
BUYER SHALL NOT ASSUME, ANY PROPERTY MANAGEMENT OR LEASING AGREEMENT AFFECTING
THE PROPERTY.


3.3                                 TENANT ESTOPPELS.


A.                                       SELLER SHALL ENDEAVOR TO SECURE AND
DELIVER TO BUYER ESTOPPEL CERTIFICATES FROM TENANTS (AND SUBTENANTS) UNDER ALL
LEASES SUBSTANTIALLY IN THE FORM OF EXHIBIT D ATTACHED HERETO (COLLECTIVELY, THE
“TENANT ESTOPPELS”).  SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
THE SAME, DULY EXECUTED BY THE TENANTS (AND ANY SUBTENANTS), AND TO DELIVER THE
SAME TO BUYER PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE TENANT
ESTOPPELS SHALL NOT BE A BUYER’S CLOSING CONDITION.


3.4                                 ONGOING OPERATIONS.

During the pendency of this Agreement:


A.                                       SELLER SHALL CAUSE THE PROPERTY TO BE
OPERATED ONLY IN THE ORDINARY AND USUAL COURSE OF BUSINESS AND CONSISTENT WITH
PAST PRACTICE, SHALL, SUBJECT TO REASONABLE WEAR AND TEAR, PRESERVE INTACT THE
PROPERTY, PRESERVE THE GOOD WILL AND ADVANTAGEOUS RELATIONSHIPS OF SELLER WITH
CUSTOMERS, SUPPLIERS, INDEPENDENT CONTRACTORS, EMPLOYEES AND OTHER PERSONS OR
ENTITIES MATERIAL TO THE OPERATION OF ITS BUSINESS, SHALL PERFORM ITS
OBLIGATIONS UNDER LEASES AND CONTRACTS AND SHALL NOT TAKE ANY ACTION OR OMISSION
WHICH WOULD CAUSE ANY OF THE REPRESENTATIONS OR WARRANTIES OF SELLER CONTAINED
HEREIN TO BECOME INACCURATE OR ANY OF THE COVENANTS OF SELLER TO BE BREACHED.


B.                                      SELLER SHALL CONTINUE TO CARRY ITS
EXISTING INSURANCE THROUGH THE CLOSING DATE, AND SHALL NOT ALLOW ANY BREACH,
DEFAULT, TERMINATION OR CANCELLATION OF SUCH INSURANCE POLICIES OR AGREEMENTS TO
OCCUR OR EXIST.


C.                                       SELLER WILL NOT ENTER INTO OR AMEND,
TERMINATE, WAIVE ANY DEFAULT UNDER, OR GRANT CONCESSIONS REGARDING ANY CONTRACT
OR AGREEMENT THAT WILL BE AN OBLIGATION AFFECTING THE PROPERTY OR BINDING ON
BUYER AFTER THE CLOSING WITHOUT BUYER’S PRIOR WRITTEN CONSENT IN EACH INSTANCE;
PROVIDED, HOWEVER, THAT PRIOR TO THE INSPECTION DEADLINE, BUYER’S CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


D.                                      SELLER WILL NOT ENTER INTO ANY LEASE, OR
AMEND, TERMINATE, WAIVE ANY DEFAULT UNDER, GRANT CONCESSIONS REGARDING, OR INCUR
ANY OBLIGATION FOR LEASING COMMISSIONS OR OTHERWISE IN CONNECTION WITH ANY LEASE
WITHOUT BUYER’S PRIOR WRITTEN CONSENT IN EACH INSTANCE; PROVIDED, HOWEVER, THAT
PRIOR TO THE INSPECTION DEADLINE, BUYER’S CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.


E.                                       SELLER WILL NOT REMOVE ANY TANGIBLE
PERSONAL PROPERTY (OTHER THAN AS IS PRUDENT IN THE ORDINARY COURSE OF OPERATING
THE PROPERTY) UNLESS IT IS REPLACED WITH A COMPARABLE ITEM OF EQUAL QUALITY AND
QUANTITY AS EXISTED AS OF THE TIME OF SUCH REMOVAL.

7


--------------------------------------------------------------------------------





F.                                         SELLER SHALL MAINTAIN IN EXISTENCE
ALL LICENSES, PERMITS AND APPROVALS, IF ANY, THAT ARE IN ITS NAME AND NECESSARY
OR REASONABLY APPROPRIATE TO THE OWNERSHIP, OPERATION OR IMPROVEMENT OF THE
PROPERTY.


ARTICLE 4 - CLOSING


4.1                                 MANNER OF CLOSING; CLOSING DATE.

The consummation of the purchase and sale of the Property and the closing of the
Escrow (“Closing”) will be administered by the Title Company and will occur by
mail at the Title Company’s office.  The parties shall provide the Title Company
with escrow instructions consistent with this Agreement.  The time and date of
the Closing (“Closing Date”) shall be 2:00 p.m. EDST on July 7, 2006, or such
earlier date as may be agreed to by the parties.  Seller shall have the right to
adjourn the Closing Date for no more than thirty (30) business days if Seller
elects to cure any Title Objection.


4.2                                 INSPECTION DEADLINE.

Buyer may terminate this Agreement by delivering written notice of Buyer’s
objection to the Condition of the Property to Seller on or before 5:00 p.m. EDST
on                              , 2006 (the “Inspection Deadline”), whereupon
the parties’ respective obligations under this Agreement shall terminate
(excluding those which expressly survive Closing) and Buyer shall receive a
refund of the Deposit.  If Buyer fails to deliver such notice in accordance with
this Section, Buyer shall be deemed to have waived its right to terminate this
Agreement pursuant to this Section 4.2.


4.3                                 DOCUMENTS TO BE DEPOSITED INTO ESCROW BY
SELLER.

On or before the Closing Date, Seller shall deposit into Escrow: (a) an executed
and acknowledged special warranty deed conveying the Property to Buyer subject
to the Permitted Exceptions; (b) two (2) executed copies of the Assignment and
Assumption of Leases, Contracts and Intangible Personal Property in the form of
Exhibit E attached hereto, assigning to Buyer all of Seller’s right, title and
interest in and to the Leases, Permits, Contracts and Intangible Property;
(c) two (2) executed copies of the Quitclaim Bill of Sale in the form of
Exhibit F attached hereto, quitclaiming to Buyer all of Seller’s right, title
and interest, if any, in and to the Tangible Personal Property; (d) an executed
certificate of non-foreign person (“FIRPTA Certificate”); (e) such affidavits
and agreements as the Title Company may request to issue the Title Policy and
which are reasonably acceptable to Seller; (f) all original Leases and Contracts
in Seller’s possession; (g) a lease termination agreement, terminating Seller’s
lease with 3200 Walnut, LLC and a recordable form of termination for any
recorded memorandum of such lease; and (h) such other documents as may be
consistent with this Agreement and necessary or appropriate to effect the
Closing.  The documents shall be in a form reasonably acceptable to Seller and
Buyer.


4.4                                 FUNDS AND DOCUMENTS TO BE DEPOSITED INTO
ESCROW BY BUYER.

Not later than 12:00 p.m. EDST on the Closing Date, Buyer shall deposit into
Escrow (a) such funds (by wire transfer or other immediately available United
States funds) as are necessary

8


--------------------------------------------------------------------------------




to complete payment of the Purchase Price, less the Deposit, in accordance with
Section 2.2 of this Agreement and to pay Buyer’s portion of the Closing costs;
(b) two (2) executed copies of the Assignment and Assumption of Leases,
Contracts and Intangible Personal Property; (c) two (2) executed copies of the
Quitclaim Bill of Sale; (d) such affidavits and agreements as the Title Company
may request to issue the Title Policy and which are reasonably acceptable to
Buyer; and (e) such other documents as may be consistent with this Agreement and
necessary or appropriate to effect the Closing.  The documents shall be in a
form reasonably acceptable to Seller and Buyer.


4.5                                 BUYER’S CLOSING CONDITIONS.

Buyer’s obligation to purchase the Property is expressly conditioned on the
fulfillment of each of the conditions precedent described below at or before the
Closing (“Buyer’s Closing Conditions”):


A.                                       SELLER’S REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN SHALL BE TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT AND
AS OF THE CLOSING DATE;


B.                                      AS OF THE CLOSING DATE, SELLER SHALL
HAVE PERFORMED ITS OBLIGATIONS HEREUNDER AND ALL DELIVERIES REQUIRED TO BE MADE
BY SELLER AT CLOSING HAVE BEEN TENDERED;


C.                                       AS OF THE CLOSING DATE, SELLER SHALL
NOT BE IN DEFAULT UNDER ANY LEASE OR CONTRACT;


D.                                      THE TITLE COMPANY SHALL BE IRREVOCABLY
AND UNCONDITIONALLY COMMITTED TO ISSUE TO BUYER, AS OF THE CLOSING DATE, SUBJECT
ONLY TO PAYMENT OF THE PREMIUM THEREFOR, AN OWNER’S TITLE INSURANCE POLICY IN
THE FORM AND AMOUNT REQUIRED UNDER SECTION 3.1(A), SUBJECT ONLY TO THE PERMITTED
EXCEPTIONS (“TITLE POLICY”); AND


E.                                       NO PROCEEDING HAS BEEN COMMENCED
AGAINST SELLER UNDER THE FEDERAL BANKRUPTCY CODE OR ANY STATE LAW FOR RELIEF OF
DEBTORS.


4.6                                 SELLER’S CLOSING CONDITIONS.

Seller’s obligation to sell the Property is expressly conditioned upon the
fulfillment of each of the conditions precedent described below at or before
Closing (“Seller’s Closing Conditions”):


A.                                       BUYER’S REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN SHALL BE TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT AND
AS OF THE CLOSING DATE; AND


B.                                      AS OF THE CLOSING DATE, BUYER SHALL HAVE
PERFORMED ITS OBLIGATIONS HEREUNDER AND ALL DELIVERIES TO BE MADE BY BUYER AT
CLOSING HAVE BEEN TENDERED, INCLUDING THE DELIVERY THROUGH ESCROW OF THE FUNDS
AND DOCUMENTS SPECIFIED IN SECTION 4.4.

9


--------------------------------------------------------------------------------





4.7                                 CLOSING COSTS.


A.                                       SELLER SHALL PAY THE COSTS AND FEES OF
ANY COUNSEL REPRESENTING SELLER IN CONNECTION WITH THIS TRANSACTION.  SELLER
SHALL ALSO PAY THE FOLLOWING COSTS AND EXPENSES:

(I)                                     SUBJECT TO SUBSECTION (V) HEREOF, THE
ESCROW FEE, IF ANY, WHICH MAY BE CHARGED BY THE TITLE COMPANY;

(II)                                  SUBJECT TO SUBSECTION (V) HEREOF, THE
EXCISE, RECORDING, DEED, IMPOSED TRANSFER TAX, DOCUMENTARY STAMP TAX OR SIMILAR
TAX WHICH BECOMES PAYABLE BY REASON OF THE TRANSFER OF THE PROPERTY (EXCLUDING,
HOWEVER, ANY SALES TAX IN RESPECT OF THE TANGIBLE PERSONAL PROPERTY) UNDER
APPLICABLE STATE OR LOCAL LAW, INCLUDING, WITHOUT LIMITATION, ANY REAL ESTATE
EXCISE TAX;

(III)                               SUBJECT TO SUBSECTION (V) HEREOF, THE AMOUNT
OF $20,834 TO PAY A PORTION OF THE OWNER’S TITLE INSURANCE PREMIUM FOR THE TITLE
POLICY (WITHOUT ENDORSEMENTS), AND THE COST OF THE UPDATED SURVEY; AND

(IV)                              SUBJECT TO SUBSECTION (V) HEREOF, RECORDING
FEES TO TRANSFER TITLE TO BUYER.

(V)                                 SELLER SHALL PAY THE COSTS, FEES AND
EXPENSES ENUMERATED IN SUBSECTIONS (I) THROUGH (IV) HEREOF ONLY TO THE EXTENT
THAT THEY DO NOT EXCEED $100,000 IN THE AGGREGATE.


B.                                      BUYER SHALL PAY THE COSTS AND FEES OF
ANY COUNSEL REPRESENTING BUYER IN CONNECTION WITH THIS TRANSACTION.  BUYER SHALL
ALSO PAY THE FOLLOWING COSTS AND EXPENSES:

(I)                                     SUBJECT TO SUBSECTION (VII) HEREOF, THE
ESCROW FEE, IF ANY, WHICH MAY BE CHARGED BY THE TITLE COMPANY;

(II)                                  SUBJECT TO SUBSECTION (VII) HEREOF, THE
EXCISE, RECORDING, DEED, IMPOSED TRANSFER TAX, DOCUMENTARY STAMP TAX OR SIMILAR
TAX WHICH BECOMES PAYABLE BY REASON OF THE TRANSFER OF THE PROPERTY (EXCLUDING,
HOWEVER, ANY SALES TAX IN RESPECT OF THE TANGIBLE PERSONAL PROPERTY) UNDER
APPLICABLE STATE OR LOCAL LAW, INCLUDING, WITHOUT LIMITATION, ANY REAL ESTATE
EXCISE TAX;

(III)                               SUBJECT TO SUBSECTION (VII) HEREOF, THE COST
OF THE UPDATED SURVEY;

(IV)                              SUBJECT TO SUBSECTION (VII) HEREOF, RECORDING
FEES TO TRANSFER TITLE TO BUYER;

(V)                                 ALL OF THE RECORDING FEES FOR BUYER’S
FINANCING DOCUMENTS; AND

(VI)                              TITLE INSURANCE PREMIUMS FOR BUYER’S LENDER’S
TITLE INSURANCE POLICY, INCLUDING ANY ENDORSEMENTS THERETO, AND THE COST OF ANY
BUYER’S ENDORSEMENTS TO THE TITLE POLICY, AS WELL AS ANY PREMIUMS FOR THE TITLE
POLICY IN EXCESS OF $20,834.

(VII)                           BUYER SHALL PAY THE COSTS, FEES AND EXPENSES
ENUMERATED IN SUBSECTIONS (I) THROUGH (IV) HEREOF ONLY TO THE EXTENT THAT THEY
EXCEED $100,000 IN THE AGGREGATE.

10


--------------------------------------------------------------------------------





4.8                                 PRORATIONS.

Buyer is currently responsible for payment of all taxes and costs of occupying
and operating the Property pursuant to its sublease of the Property. 
Accordingly, no prorations shall be made between Buyer and Seller with respect
to the Closing, except that any rent collected by Seller for the month in which
the Closing occurs shall be prorated as of the Closing Date based on the number
of days in such month that the Property is owned by each party.


ARTICLE 5 – INTENTIONALLY OMITTED


ARTICLE 6 - REPRESENTATIONS AND WARRANTIES


6.1                                 SELLER’S WARRANTIES.

Seller represents and warrants that:


A.                                       (I) SELLER IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER DELAWARE LAW; (II) THE PERSONS EXECUTING
THIS AGREEMENT AND ANY OF THE OTHER DOCUMENTS EXECUTED AND DELIVERED ON BEHALF
OF SELLER ARE DULY APPOINTED AND AUTHORIZED BY SELLER TO EXECUTE SUCH DOCUMENTS;
(III) AS OF THE DATE OF THIS AGREEMENT, SELLER HAS NOT ENTERED INTO, AND HAS NO
ACTUAL KNOWLEDGE OF, ANY OPTION, CONTRACT OR OTHER AGREEMENT WITH RESPECT TO A
PURCHASE OR SALE OF ALL OR ANY PORTION OF THE PROPERTY WHICH REMAINS IN EFFECT,
EXCEPT FOR SELLER’S LEASE WITH 3200 WALNUT, LLC WHICH WILL BE TERMINATED AT THE
CLOSING; AND (IV) TO SELLER’S ACTUAL KNOWLEDGE, NO THIRD PARTY APPROVAL OR
CONSENT IS REQUIRED FOR SELLER TO ENTER INTO THIS AGREEMENT OR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


B.                                      TO SELLER’S ACTUAL KNOWLEDGE, THERE IS
NOT NOW PENDING OR THREATENED ANY ACTION, SUIT OR PROCEEDING BEFORE ANY COURT OR
GOVERNMENTAL AGENCY OR BODY AGAINST SELLER THAT WOULD PREVENT SELLER FROM
PERFORMING ITS OBLIGATIONS HEREUNDER OR AGAINST OR WITH RESPECT TO THE
PROPERTY.  TO SELLER’S ACTUAL KNOWLEDGE, NO CONDEMNATION, EMINENT DOMAIN OR
SIMILAR PROCEEDINGS ARE PENDING OR THREATENED WITH REGARD TO THE PROPERTY. 
SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE AND HAS NO ACTUAL KNOWLEDGE OF ANY
PENDING OR THREATENED LIENS, SPECIAL ASSESSMENTS, IMPOSITIONS OR INCREASES IN
ASSESSED VALUATIONS TO BE MADE AGAINST THE PROPERTY.


C.                                       TO SELLER’S ACTUAL KNOWLEDGE, THE LIST
OF CONTRACTS TO BE DELIVERED TO BUYER PURSUANT TO THIS AGREEMENT IS OR WILL BE
TRUE, CORRECT, AND COMPLETE AS OF THE DATE OF ITS DELIVERY, AND THE DOCUMENTS
CONSTITUTING THE CONTRACTS THAT ARE DELIVERED TO BUYER ARE TRUE, CORRECT AND
COMPLETE COPIES OF ALL OF THE CONTRACTS AFFECTING THE PROPERTY.  NEITHER SELLER
NOR, TO SELLER’S ACTUAL KNOWLEDGE, ANY OTHER PARTY IS IN DEFAULT UNDER ANY
CONTRACT.


D.                                      TO SELLER’S ACTUAL KNOWLEDGE, SELLER HAS
RECEIVED NO WRITTEN NOTICE THAT THE PROPERTY OR THE USE THEREOF VIOLATES ANY
GOVERNMENTAL LAW OR REGULATION OR ANY COVENANTS OR RESTRICTIONS ENCUMBERING THE
PROPERTY.  TO SELLER’S ACTUAL KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN
NOTICES OF VIOLATIONS OR ALLEGED VIOLATIONS OF ANY LAWS, RULES, REGULATIONS OR
CODES, INCLUDING BUILDING CODES, WITH RESPECT TO THE PROPERTY WHICH HAVE NOT
BEEN CORRECTED TO THE SATISFACTION OF THE ISSUER OF THE NOTICE.

11


--------------------------------------------------------------------------------





E.                                       SELLER HAS NO ACTUAL KNOWLEDGE OF, AND
HAS RECEIVED NO WRITTEN NOTICE OF, ANY VIOLATION OF ENVIRONMENTAL LAWS ON THE
PROPERTY OR THE PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM THE
PROPERTY IN VIOLATION OF ENVIRONMENTAL LAWS EXCEPT AS DESCRIBED IN THE
ENVIRONMENTAL DOCUMENTS DISCLOSED PURSUANT TO SECTION 3.1(A).  THE TERM
“ENVIRONMENTAL LAWS” INCLUDES WITHOUT LIMITATION THE RESOURCE CONSERVATION AND
RECOVERY ACT AND THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND
LIABILITY ACT AND OTHER FEDERAL LAWS GOVERNING THE ENVIRONMENT AS IN EFFECT ON
THE DATE OF THIS AGREEMENT, TOGETHER WITH THEIR IMPLEMENTING REGULATIONS,
GUIDELINES, RULES OR ORDERS AS OF THE DATE OF THIS AGREEMENT, AND ALL STATE,
REGIONAL, COUNTY, MUNICIPAL AND OTHER LOCAL LAWS, REGULATIONS, ORDINANCES, RULES
OR ORDERS THAT ARE EQUIVALENT OR SIMILAR TO THE FEDERAL LAWS RECITED ABOVE OR
THAT PURPORT TO REGULATE HAZARDOUS MATERIALS.  THE TERM “HAZARDOUS MATERIALS”
INCLUDES PETROLEUM, INCLUDING CRUDE OIL OR ANY FRACTION THEREOF, NATURAL GAS,
NATURAL GAS LIQUIDS, LIQUEFIED NATURAL GAS, OR SYNTHETIC GAS USABLE FOR FUEL (OR
MIXTURES OF NATURAL GAS OR SUCH SYNTHETIC GAS), AND ANY SUBSTANCE, MATERIAL,
WASTE, POLLUTANT OR CONTAMINANT LISTED OR DEFINED AS HAZARDOUS OR TOXIC UNDER
ANY ENVIRONMENTAL LAW.


F.                                         OTHER THAN THIS AGREEMENT, THE
DOCUMENTS DELIVERED AT CLOSING PURSUANT HERETO, THE PERMITTED EXCEPTIONS, AND
THE LEASES AND CONTRACTS, TO SELLER’S ACTUAL KNOWLEDGE THERE ARE NO CONTRACTS OR
AGREEMENTS OF ANY KIND RELATING TO THE PROPERTY TO WHICH SELLER IS A PARTY AND
THAT WOULD BE BINDING ON BUYER AFTER CLOSING.


G.                                      SELLER IS NOT AND IS NOT ACTING ON
BEHALF OF AN “EMPLOYEE BENEFIT PLAN” WITHIN THE MEANING OF SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, A “PLAN” WITHIN THE
MEANING OF SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED OR AN
ENTITY DEEMED TO HOLD “PLAN ASSETS” WITHIN THE MEANING OF 29 C.F.R. § 2510.3 101
OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLANS.


H.                                      THE PHRASE, TO SELLER’S “ACTUAL
KNOWLEDGE”, IN THE FOREGOING REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED TO
REFER EXCLUSIVELY TO MATTERS WITHIN THE CURRENT ACTUAL (AS OPPOSED TO
CONSTRUCTIVE) KNOWLEDGE OF JOHN FRASER WHO IS THE VICE PRESIDENT OF SELLER AND
IN CHARGE OF THE PROPERTY FOR SELLER, AS OF THE DATE OF THIS AGREEMENT.  NO DUTY
OF INQUIRY OR INVESTIGATION ON THE PART OF SELLER SHALL BE IMPLIED BY THE MAKING
OF ANY REPRESENTATION OR WARRANTY WHICH IS SO LIMITED TO MATTERS WITHIN SELLER’S
ACTUAL KNOWLEDGE.


6.2                                 BUYER’S WARRANTIES.

Buyer represents and warrants that:


A.                                       (I) BUYER IS DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF INCORPORATION OR
ORGANIZATION; (II) THE PERSONS EXECUTING THIS AGREEMENT AND ANY OF THE OTHER
DOCUMENTS EXECUTED AND DELIVERED ON BEHALF OF BUYER ARE DULY APPOINTED AND
AUTHORIZED BY BUYER TO EXECUTE SUCH DOCUMENTS; AND (III) NO THIRD PARTY APPROVAL
OR CONSENT IS REQUIRED FOR BUYER TO ENTER INTO THIS AGREEMENT OR TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED HEREBY.


B.                                      TO BUYER’S ACTUAL KNOWLEDGE, THERE IS
NOT NOW PENDING OR THREATENED ANY ACTION, SUIT OR PROCEEDING BEFORE ANY COURT OR
GOVERNMENTAL AGENCY OR BODY AGAINST BUYER THAT

12


--------------------------------------------------------------------------------





WOULD PREVENT BUYER FROM PERFORMING ITS OBLIGATIONS HEREUNDER OR AGAINST OR WITH
RESPECT TO THE PROPERTY.


C.                                       NO DUTY OF INQUIRY OR INVESTIGATION ON
THE PART OF BUYER SHALL BE IMPLIED BY THE MAKING OF ANY REPRESENTATION OR
WARRANTY WHICH IS SO LIMITED TO MATTERS WITHIN BUYER’S ACTUAL KNOWLEDGE.


ARTICLE 7 - BROKERAGE COMMISSIONS

Seller represents and warrants to Buyer that it has not negotiated or dealt with
any real estate broker, salesperson or agent in connection with the making of
this Agreement or the transaction contemplated hereby, or incurred any liability
for the payment of any brokerage fee, commission or compensation to any such
broker, salesperson or agent, other than Cushman & Wakefield of Colorado, Inc.
(“Cushman”).  Buyer represents and warrants to Seller that it has not negotiated
or dealt with any real estate broker, salesperson or agent in connection with
the making of this Agreement or the transaction contemplated hereby, or incurred
any liability for the payment of any brokerage fee, commission or compensation
to any such broker, salesperson or agent.  Seller shall be responsible for
payment of all brokerage fees payable to such brokers pursuant to its agreement
with Cushman.  Subject to a separate agreement between Cushman and CRESA
Partners, Cushman shall pay CRESA Partners any brokerage fee that may be due in
connection with the closing of this transaction.  In no event shall CRESA
Partners be entitled to a brokerage fee with respect to both this Agreement and
the Absolute Triple Net Lease between 3200 Walnut, LLC and Array BioPharma Inc. 
Buyer shall defend, indemnify, and hold Seller harmless from any and all other
Claims asserted by any broker as a result of Buyer’s actions regarding the
Property (other than any Claim by Cushman.)  Seller shall defend, indemnify, and
hold Buyer harmless from and against any and all Claims asserted by any broker
as a result of Seller’s actions regarding the sale of the Property.  These
indemnities shall survive the Closing or the termination of this Agreement.


ARTICLE 8 - RISK OF LOSS


8.1                                 MAJOR DAMAGE.

If, before the Closing Date, the Property, or any part thereof, is destroyed or
suffers damage which is estimated (by an independent contractor selected by
Seller and reasonably acceptable to Buyer) to cost more than $1,000,000 to
repair, and if such damage is not due to gross negligence of Buyer, or if
condemnation proceedings are commenced against any portion of the Property which
materially and adversely affect access, reduce parking or take any part of the
Building or other permanent improvements located on the Property, Buyer shall
have the right to terminate this Agreement by giving written notice to Seller
within five (5) business days after receiving written notice of such damage,
destruction or condemnation proceedings (but in any event before the Closing
Date), whereupon the parties’ respective obligations under this Agreement shall
terminate (excluding those which expressly survive Closing) and Buyer shall
receive a refund of the Deposit.  If Buyer does not so terminate this Agreement,
Buyer shall accept the Property in its then condition and proceed with the
purchase without reducing the Purchase Price, and at Closing Seller shall assign
to Buyer all insurance proceeds or condemnation awards payable to Seller by
reason of such damage, destruction or condemnation,

13


--------------------------------------------------------------------------------




less any amounts applied to the loss, and credit to Buyer the amount of the
deductible under the applicable insurance.


8.2                                 LESSER DAMAGE.

In the event of damage to the Property which is estimated (by an independent
contractor selected by Seller and reasonably acceptable to Buyer) to cost less
than $1,000,000  to repair, or if condemnation proceedings are commenced only
against a portion of the Property which does not materially and adversely affect
access, reduce parking or take any part of the Building or other permanent
improvements located on the Property, Buyer shall accept the Property in its
then condition and proceed with the purchase without reducing the Purchase Price
and at Closing Seller shall assign to Buyer all insurance proceeds or
condemnation awards payable to Seller by reason of such damage or destruction or
condemnation, less any amounts applied to the loss, and credit to Buyer the
amount of the deductible under the applicable insurance.


ARTICLE 9 - BREACH


9.1                                 LIQUIDATED DAMAGES.

If Buyer materially breaches this Agreement, Buyer shall be responsible for all
cancellation charges required to be paid to Title Company, and this Agreement
and the rights and obligations of the parties shall terminate (except as
provided herein with respect to obligations which are intended to survive
termination of this Agreement).

IF THIS AGREEMENT TERMINATES PURSUANT TO THIS SECTION, THE DEPOSIT SHALL BE
RETAINED BY SELLER AS LIQUIDATED DAMAGES AS SELLER’S EXCLUSIVE REMEDY FOR
BUYER’S BREACH OF THE OBLIGATION TO PURCHASE THE PROPERTY, WHICH SUM SHALL BE
PRESUMED TO BE THE AMOUNT OF ACTUAL DAMAGES SUSTAINED BY SELLER BY REASON OF
BUYER’S BREACH.  BUYER AND SELLER AGREE THAT, DUE TO THE NATURE OF THE
TRANSACTION, IT WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO FIX THE ACTUAL
DAMAGES SELLER WOULD SUSTAIN SHOULD BUYER BREACH ITS OBLIGATION TO PURCHASE THE
PROPERTY.  BUYER AND SELLER AGREE THAT LIQUIDATED DAMAGES ARE APPROPRIATE FOR
THIS TRANSACTION AND AGREE THAT THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF
THE DAMAGES SELLER WOULD SUSTAIN BY VIRTUE OF BUYER’S FAILURE TO PERFORM ITS
OBLIGATION TO PURCHASE THE PROPERTY.  NOTWITHSTANDING THE FOREGOING, THIS
PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR
ATTORNEYS’ FEES AND DOES NOT WAIVE OR AFFECT SELLER’S REMEDIES WITH RESPECT TO
BUYER’S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT.

14


--------------------------------------------------------------------------------





9.2                                 BUYER’S PRE-CLOSING-REMEDIES.

If Seller materially breaches this Agreement, then Buyer shall be entitled to
(a) terminate this Agreement, whereupon the parties’ respective obligations
under this Agreement shall terminate (excluding those which expressly survive
Closing) and Buyer shall receive a refund of the Deposit, or (b) seek specific
performance or, if specific performance is unavailable, then actual (as opposed
to consequential, incidental or special) damages.


9.3                                 POST-CLOSING REMEDIES.

If, after the Closing, Seller or Buyer fails to perform its respective
obligations that expressly survive the Closing, then Seller or Buyer, as the
case may be, may exercise any remedies available to it at law or in equity,
including specific performance or actual (as opposed to consequential,
incidental or special) damages.  In such event, the liquidated damages provision
contained in Section 9.1 shall not apply.


ARTICLE 10 - GENERAL PROVISIONS.


10.1                           ASSIGNMENT.

Buyer shall not assign, transfer or convey its interest in this Agreement
without Seller’s prior written consent, which may be withheld in its sole and
absolute discretion; provided that, if Buyer is Array BioPharma Inc., Buyer may,
upon written notice to Seller, assign this Agreement to BioMed Realty, L.P. on
condition that BioMed Realty, L.P. shall assume all of Buyer’s liabilities and
obligations under this Agreement.  In addition, Buyer may, after a minimum of
three (3) business days’ prior written notice to Seller, assign this Agreement
to an affiliate of Buyer (including, without limitation, if Buyer is BioMed
Realty, L.P., BMR – 3200 Walnut Street LLC) on conditions that such assignee
shall assume all of Buyer’s liabilities and obligations under this Agreement and
that such assignment shall not be effective until the Closing Date.


10.2                           NOTICES.

All written notices and demands which either party may give the other may be
given by hand delivery, registered or certified mail, facsimile, or by a
delivery service guaranteeing overnight delivery to a party at the address below
or as may be changed upon written notice to the other party.

To Seller:                                             
                                              3200 Walnut LL, LLC

c/o Investcorp International, Inc.

280 Park Avenue, 36th Floor

New York, NY 10017

Fax:  212-983-7073

Attn:  John Fraser

15


--------------------------------------------------------------------------------




with a copy to:                                                                
Jill K. Rood, Esq.

Jacobs Chase Frick Kleinkopf & Kelley, LLC

1050 17th Street, Suite 1500

Denver, CO 80233

Fax:  303-685-4869

To Buyer:

with a copy to:

Notices shall be deemed received as follows:  if hand delivered, then upon
delivery; if given by fax, then upon receipt so long as the sending fax
electronically confirms receipt (and a hard copy thereof is sent promptly by
regular mail); if given by overnight courier, then the business day after
delivery to the overnight courier; and if given by certified mail, then the
third business day (excluding the day of mailing) after mailing.


10.3                           CLAIMS.

The term “Claims” shall mean all claims, demands, damages, losses, judgments,
liabilities, causes of actions, suits, fines, penalties, costs, fees and
expenses, including, without limitation, fees, costs and expenses of attorneys,
consultants and other experts.


10.4                           ATTORNEYS’ FEES.

The prevailing party in any action or proceeding brought by either party against
the other under this Agreement shall be entitled to recover such court costs,
costs and fees of the attorneys, experts and consultants in such action or
proceeding (whether at the administrative, trial or appellate levels) in such
amount as the court may adjudge reasonable.


10.5                           TIME OF THE ESSENCE.

Time is of the essence in this Agreement as to each provision in which time is
an element of performance.


10.6                           NO RIGHTS OR OBLIGATIONS TO THIRD PARTIES.

Except as otherwise expressly provided in this Agreement, the execution and
delivery of this Agreement shall not be deemed to confer any rights upon, nor
obligate any of the parties, to any person or entity other than Seller and
Buyer.

16


--------------------------------------------------------------------------------





10.7                           REVIEW BY COUNSEL.

Each party and its counsel have reviewed and approved this Agreement and any
ambiguities shall not be resolved against the drafting party.


10.8                           EFFECTIVENESS OF AGREEMENT; FACSIMILE AND
COUNTERPART SIGNATURES.

This Agreement shall not be effective and shall not be binding on Buyer and
Seller unless and until fully executed by Buyer and Seller.  Facsimile signature
to this Agreement shall be deemed originals for all purposes.  This Agreement
may be executed in counterparts, each of which shall be deemed an original and,
taken together, shall be deemed to be a full and complete contract between the
parties constituting a single document.


10.9                           NO RECORDING.

Seller and Buyer agree that neither party shall record a memorandum of this
Agreement.  If Buyer breaches this provision, Seller shall have the right to
terminate this Agreement and record a notice of termination.


10.10                     BUSINESS DAY.

In the event that any of the dates specified in this Agreement shall fall on a
Saturday, a Sunday, or a holiday, then the date of such action shall be deemed
to be extended to the next business day.


10.11                     MISCELLANEOUS.

This is the entire agreement between the parties regarding the sale of the
Property.  This Agreement shall be governed by the laws of the State of
Colorado.  If any provision of this Agreement is invalid or unenforceable, the
remaining provisions shall not be affected thereby, and every provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by
law.  The terms of this Agreement may not be modified or amended except by an
instrument in writing executed by Seller and Buyer.  The waiver or failure by
either to enforce any provision of this Agreement shall not operate as a waiver
of any future breach of any such provision or any other provision of this
Agreement.  All exhibits attached to this Agreement are an integral part of this
Agreement and are incorporated into this Agreement by reference.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and
Seller’s successors and assigns.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument.


10.12                     PRESS RELEASE.

Until the Closing, neither Seller nor Buyer will release or cause or permit to
be released any press notices, or publicity (oral or written) or advertising
promotion relating to, or otherwise announce or disclose or cause or permit to
be announced or disclosed, in any manner whatsoever, the terms, conditions or
substance of this Agreement without first obtaining the written consent of the
other party except those disclosures that are required by law, including the

17


--------------------------------------------------------------------------------




Securities Act of 1933, or contractual obligation (in which case notice shall be
timely provided to the other party of such requirement and disclosure).  The
foregoing shall not preclude either party from discussing the substance or any
relevant details of such transactions with any of its attorneys, accountants,
professional consultants, lenders, partners, investors, or any prospective
lender, partner or investor, as the case may be, or prevent either party hereto,
from complying with laws, rules, regulations and court orders, including without
limitation, governmental regulatory, disclosure, tax and reporting requirements,
or from making disclosures in the ordinary course of its due diligence
inspections and contacts with third parties related thereto.  Notwithstanding
the foregoing, any party to this transaction (and each employee, agent or
representative of the foregoing) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to them relating to such tax treatment and tax structure except to
the extent maintaining such confidentiality is necessary to comply with any
applicable federal or state securities laws.  The authorization in the preceding
sentence is not intended to permit disclosure of any other information unrelated
to the tax treatment and tax structure of the transaction including (without
limitation) (i) any portion of the transaction documents or related materials to
the extent not related to the tax treatment or tax structure of the transaction,
(ii) the existence or status of any negotiations unrelated to the tax issues, or
(iii) any other term or detail not relevant to the tax treatment or the tax
structure of the transaction.


10.13                     PUBLIC COMPANY REQUIREMENTS.

Upon Buyer’s request, for a period of two (2) years after Closing, Seller shall
make any books and records of the Property remaining in possession of Seller
available to Buyer for inspection, copying and audit by Buyer’s designated
accountants, and at Buyer’s expense.  Seller shall provide Buyer, but without
third-party expense to Seller, with copies of, or access to, such factual
information in connection with this Agreement and/or the Property as may be
reasonably requested by Buyer, and in the possession or control of Seller, to
enable Buyer to comply with applicable filing requirements of the Securities and
Exchange Commission.  Buyer or its designated independent or other accountants
may audit the operating statements of the Property, and Seller shall supply such
documentation in its possession or control as Buyer or its accountants may
reasonably request in order to complete such audit and shall provide to Buyer’s
auditors a representation letter from Seller or its representative reasonably
satisfactory to Seller and to Buyer’s auditors in connection with such audit.

18


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Execution Date.

 

SELLER:

 

 

 

3200 WALNUT LL, LLC,
a Delaware limited liability company

 

 

 

 

By:

QOL INDEPENDENT CORP.,

 

 

 

Managing Member

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BUYER:

 

 

 

 

,

 

a

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

19


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

Lot 1, Synergen Subdivision Filing No. 3, County of Boulder, State of Colorado.

A-1


--------------------------------------------------------------------------------


EXHIBIT B

CONTRACTS

None.

B-1


--------------------------------------------------------------------------------


EXHIBIT C

LEASES

Lease, between Boulder Headquarters LLC and Amgen Inc., dated May 13, 1999 (as
amended to date)

Absolute Triple Net Lease, between Seller and Array BioPharma Inc., dated
                                       , 2006

C-1


--------------------------------------------------------------------------------


EXHIBIT D

TENANT ESTOPPEL

D-1


--------------------------------------------------------------------------------




ESTOPPEL CERTIFICATE

To Purchaser:

 

Landlord

 

 

 

 

 

 

 

 

Its affiliates successors and/or assigns

 

Its affiliates successors and/or assigns

 

As an inducement for                                     (“Purchaser”) to
acquire the Premises (as hereinafter defined),
                                    the undersigned hereby acknowledges that:

1.             The undersigned is the tenant (“Tenant”) of the building known as
                                    in Boulder, Colorado (the “Premises”), under
a certain lease from                                     (“Landlord”), dated as
of                                    , as amended by
                                   , dated as of
                                    (as amended, the “Lease”), which provides
for an Initial Monthly Rent as set forth in the Lease (“Initial Monthly Rent”).

(a)           The Initial Monthly Rent under the Lease provides for annual
increases as set forth in the Lease.  No rent has been prepaid more than thirty
(30) days in advance and the rent has been paid through
                                   .

(b)           The commencement date of the Lease is
                                   , and the primary Lease term expires
                                   , unless sooner terminated in accordance with
the terms of the Lease.

(c)           Except as set forth in the Lease, if any, Tenant has no options to
renew the term of the Lease.  Tenant has not exercised any of the options except
as follows:  None.  Except as set forth in this Lease and the
                                   , if any, Tenant has no other option or right
to renew or extend the Lease or to lease the Premises, no right to cancel the
Lease (other than by reason of default by Landlord), and no right to expand the
Premises.

(d)           Except as set forth in the Lease, if any, the Lease does not
contain and Tenant has no outstanding options or rights of first refusal to
purchase any part of the Premises.

2.             Tenant has entered and accepted the possession of the Premises,
is currently doing business in a portion thereof and commenced payment in full
of rent under the Lease.  To Tenant’s actual knowledge, the Premises is in
compliance with the Lease.

3.             Tenant has paid a security deposit of $                        to
Landlord.  No other security deposit has been deposited with Landlord other than
as set forth herein.

4.             The Lease sets forth the entire agreement between Landlord and
the undersigned, is presently in full force and effect in accordance with its
terms, and has not, in any way, been assigned or sublet except as set forth
below, nor amended or modified except as referred to in Section 1 above, and
there are no other agreements with Landlord or any master landlord with regard
to the Premises other than the Lease and                                    . 
Tenant has sublet

D-2


--------------------------------------------------------------------------------




portions of the Premises to                                     pursuant to a
Lease dated                                    , as amended by
                                        dated
                                   .

5.             Except as set forth in the Lease, if any, Tenant is not entitled
to any rent concessions, free rent, allowances or other similar compensation
relating to the Premises.  To Tenant’s actual knowledge, as of this date, all
improvements to the Premises required to be made by Landlord under the Lease, if
any, have been completed to the satisfaction of Tenant, all cash allowances, if
any, due Tenant for the leasing and initial construction of the Premises have
been paid in accordance with the Lease, and Landlord has no obligation to assume
Tenant’s liabilities under leases of other premises (whether within the
building, on the Premises or elsewhere), except as follows:  None.

6.             To Tenant’s actual knowledge, of this date, there exists no
default or other grounds by either party to the Lease, nor has Tenant asserted
any claims, counterclaims, defenses or rights of setoffs, or for ceasing or
reducing the payment of rentals, or for cancellation or termination of the
Lease, nor any state of facts which, with the giving of notice, the passage of
time, or both, would constitute a default under the Lease.

7.             To Tenant’s actual knowledge, all leasing brokerage commissions
or similar compensation due and payable with respect to the Lease have been paid
and no person has made any claim for any such leasing brokerage commissions or
similar compensation.

8.             There are no actions, whether voluntary or otherwise, pending
against Tenant under the bankruptcy or insolvency laws of the United States or
any state thereof.

9.             The individual executing this Estoppel Certificate on behalf of
Tenant represents and warrants that (s)he has the power and authority to execute
this Estoppel Certificate on behalf of Tenant.

 

TENANT:

 

 

 

 

,

 

a

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

Dated: 

 

, 2006

 

 

D-3


--------------------------------------------------------------------------------


EXHIBIT E

ASSIGNMENT AND ASSUMPTION OF LEASES,

CONTRACTS AND INTANGIBLE PERSONAL PROPERTY

E-1


--------------------------------------------------------------------------------




ASSIGNMENT AND ASSUMPTION OF LEASES,

CONTRACTS AND INTANGIBLE PERSONAL PROPERTY

FOR AND IN CONSIDERATION of the sum of Ten and No/100ths Dollars ($10.00) and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, 3200 WALNUT LL, LLC, a Delaware limited liability
company (“Assignor”), hereby sells, assigns, transfers and sets over unto
                                           , a
                                               (“Assignee”) the leases,
contracts and intangible personal property described on Exhibit A attached
hereto (the “Assigned Property”), affecting the real estate legally described on
Exhibit B attached hereto.

Assignee does hereby accept the foregoing assignment, and agrees to assume and
perform the obligations of Assignor under and relating to the Assigned Property,
but only to the extent such obligations first arise and accrue on or after the
date hereof.

Assignor agrees to indemnify, defend and hold harmless Assignee from and against
any and all claims, damages, liabilities, losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) asserted against or
suffered or incurred by Assignee as a result of or in connection with any
liabilities or obligations of the landlord under any of the Leases and relating
to periods prior to the date hereof.

Assignee agrees to indemnify, defend and hold harmless Assignor from and against
any and all claims, damages, liabilities, losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) asserted against or
suffered or incurred by Assignor as a result of or in connection with any
liabilities or obligations of the landlord under any of the Leases and relating
to periods on or after the date hereof.

This Assignment and Assumption of Leases, Contracts and Intangible Personal
Property shall be binding on and shall inure to the benefit of Assignor and
Assignee and their respective successors and assigns.

This Assignment and Assumption of Leases, Contracts and Intangible Personal
Property may be executed in counterparts, and as so executed shall constitute
one and the same agreement.

E-2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases, Contracts and Intangible Personal Property as of the
       day of                  , 2006.

ASSIGNOR:

 

 

 

3200 WALNUT LL, LLC,
a Delaware limited liability company

 

 

 

 

By:

QOL INDEPENDENT CORP.,

 

 

 

Managing Member

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

a,

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-3


--------------------------------------------------------------------------------




EXHIBIT A

Leases, Contracts and Intangible Personal Property

Leases:

Lease, between Boulder Headquarters LLC and Amgen Inc., dated May 13, 1999 (as
amended to date)

Absolute Triple Net Lease, between Seller and Array BioPharma Inc., dated
                                      , 2006

Contracts:

None.

Intangible Personal Property:

Assignor’s interest, if any, in and to all intangible personal property now used
exclusively in connection with the operation, ownership, maintenance,
management, or occupancy of the real estate described on Exhibit B (to the
extent assignable) (the “Real Estate”); the plans and specifications for the
buildings located on the Real Estate  (to the extent assignable); warranties,
indemnities, applications, governmental permits, approvals, certificates and
licenses (to the extent applicable in any way to the Real Estate and
assignable); excluding computer software and all confidential and proprietary
information and intellectual property of Assignor.

E-4


--------------------------------------------------------------------------------




EXHIBIT B

Legal Description

Lot 1, Synergen Subdivision Filing No. 3, County of Boulder, State of Colorado.

E-5


--------------------------------------------------------------------------------


EXHIBIT F

QUITCLAIM BILL OF SALE

F-1


--------------------------------------------------------------------------------




QUITCLAIM BILL OF SALE

FOR VALUE RECEIVED, 3200 WALNUT LL, LLC, a Delaware limited liability company
whose address is c/o Investcorp International, Inc., 280 Park Avenue,
36th Floor, New York, NY 10017 (“Grantor”) does hereby remise, release, sell,
transfer and quitclaim to                                                   a,
                                                  whose address is
                                                                                                  
(“Grantee”) the right, title and interest Grantor now has in and to the tangible
personal property (collectively, the “Personal Property”) located at or in the
real property described on Exhibit A attached hereto and made a part hereof.

This Quitclaim Bill of Sale is made without any warranties, representations or
covenants, either express or implied.

THE PERSONAL PROPERTY IS SOLD “AS-IS”, “WHERE-IS”, AND EXCEPT AS SPECIFIED IN
THE PRECEDING PARAGRAPH, GRANTOR DISCLAIMS MAKING, AND GRANTEE BY ACCEPTING THIS
BILL OF SALE, ACKNOWLEDGES THAT IT HAS NOT RELIED ON AND WAIVES, AND THAT THIS
BILL OF SALE EXCLUDES, ANY WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO
QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OF THE PERSONAL
PROPERTY.

DATED this                        day of                              , 2006.

GRANTOR:

 

 

 

3200 WALNUT LL, LLC,
a Delaware limited liability company

 

 

 

 

By:

QOL INDEPENDENT CORP.,

 

 

 

Managing Member

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-2


--------------------------------------------------------------------------------




Exhibit A

Real Property

Lot 1, Synergen Subdivision Filing No. 3, County of Boulder, State of Colorado.

F-3


--------------------------------------------------------------------------------